     Case 1:19-cv-06875-AT-OTW Document 28 Filed-----08/03/20
                                                       ·-     Page 1 of--1                                  ---           --,
                                                                     CrstJc _s_r);~-v --                          · ]
                                                                      -        -                      ---         -----




                                                                     DOCU1\1E?'tr                                i
                                                                     El   ~,,c,·1,n
                                                                     - , l--•        ON I
                                                                                  t'- . -CAI   t
                                                                                             -· ,~y F;·i r EJ)
                                                                                                       • _, _,l_ I'

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     DOC#:
                                                                     _DArE FiLED: __
                                                                                                  ---ii
                                                                                                      ,
                                                                                             91l3?I~";'u
-----------------------------------------------------------X
YISLEIDY ENCARNACION o/b/o I.G.M.,
                    Plaintiff,                                            19       CIVIL 6875 (AT)(OTW)

                 -v-                                                                JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X
        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated August 3, 2020, that this action be, and hereby is,

remanded to the Commissioner of Social Security, pursuant to sentence four of 42 U.S.C. § 405(g),

for further administrative proceedings.


Dated: New York, New York
       August 3, 2020

                                                                     RUBY J. KRAJICK

                                                                           Clerk of Court
                                                               BY:
                                                                     ~Deputy
                                                                        (0   Clerk
                                                                                  ~
